Citation Nr: 1737588	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess 50 percent prior to August 20, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability due to individual unemployability caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the matter in April 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran submitted new evidence subsequent to the March 2016 Supplemental Statement of the Case (SSOC).  Specifically, in May 2016, the Veteran submitted new private medical evidence, an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and a Request for Employment Information (VA Form 21-4192); in June 2016 the VA received Social Security Administration records; and in July 2016, the Veteran received a PTSD VA examination.  The record does not indicate that the Veteran or his representative has waived RO consideration of this new evidence.  Consequently, remand is necessary so the RO can consider and address the new evidence in an updated SSOC, as well as conduct any additional development as deemed necessary.  See 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake any additional development necessary in light of the new evidence submitted by the Veteran.

2. The RO must issue an updated SSOC that includes a review of all evidence received since the March 2016 SSOC.  If the benefits sought are not granted, the Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




